Citation Nr: 0506789
Decision Date: 03/10/05	Archive Date: 04/27/05

DOCKET NO. 96-00 052A                       DATE 

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1994 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

FINDINGS OF FACT

1. The presumption of soundness at service entry is rebutted by evidence that the veteran had a fear of heights prior to service.

2. The medical evidence does not show that any pre-existing psychiatric disorder manifested by a fear of heights increased in disability during service.

3. The medical evidence does not show that the veteran currently has a psychosis that was first manifested to a compensable degree within the first year after his separation from service.

4. The medical evidence does not show that the veteran currently has a chronic acquired psychiatric disorder that had its origins in service.

CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in or aggravated by service, nor may a psychosis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3 .159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a copy of the appealed December 1994 rating decision, a December 1995 statement of the case, and a supplemental statement of the case dated in April 2004 that discussed the pertinent evidence, and the laws and regulations related to claim of service -connection for a psychiatric disorder. Moreover, these documents essentially notified them of the evidence needed by the veteran to prevail on his claim.

In addition, in a February 2004 letter, the RO notified the veteran of the evidence needed to substantiate his claim, and offered to assist him in obtaining any relevant evidence. This letter gave notice of what evidence the appellant needed to submit and what evidence VA would try to obtain. The veteran was also invited to submit "any" additional information to the RO. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, supra. The veteran was told that he needed evidence showing an injury in service, or that a disease was made worse during service, or an event in service caused injury or disease. The RO related that the veteran also needed to submit evidence of a current disability. The RO stated that this could be shown by medical evidence. Lastly he was told that in order to substantiate his claim of service connection he needed to submit or identify evidence of a relationship between his current disability and an injury, disease, or event in service. He was informed that medical records or medical opinions usually showed

- 3 


this type of evidence. He was told that service connection could also be awarded on a presumptive basis under the law, as to certain disabilities.

As it pertained to respective responsibilities, the veteran was told that VA would obtain service medical records, military service records and VA records that were necessary. He was also told that VA would obtain all medical records that the veteran told them about and that they would get a medical opinion if it were necessary. He was informed to provide information so that VA could obtain relevant treatment records. In this regard, he was told to complete sign and return the enclosed VA Form 21-4142, Authorization for Release of Information, for any private health care provider he wished VA to obtain records. The veteran was further informed that he could submit any additional information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating decision, statement of the case, supplemental statements of the case, and notice letter dated in February 2004 complied with the specific requirements of Quartuccio (identifying evidence to substantiate the claims, the relative duties of VA and the claimant to obtain evidence, and affording him an opportunity to submit all pertinent evidence pertaining to his claim that he might have); and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, the VCAA was not in effect at the time of the initial determination by the RO. In February 2004, the RO provide notice to the claimant regarding what information and evidence is needed to substantiate his claim on appeal, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit pertinent evidence pertaining to his claim.

The Board finds that any defect with respect to the timing of the VCAA notice requirement was non-prejudicial. While the notice provided to the appellant in

-4
February 2004 was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After the notice was provided, the case was readjudicated and a supplemental statement of the case was mailed to the appellant in April 2004.

The Board observes that the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant. In this regard, throughout this appeal process, VA has made reasonable efforts to obtain relevant records adequately identified by the veteran. Specifically, VA has associated with the claims folder the veteran's service medical records, outpatient treatment reports and VA examination reports. The veteran has not identified any additional evidence pertinent to his claim, not already of record and there are no additional records to obtain. Moreover, as noted above, the veteran has been informed of the type of evidence necessary to substantiate his claim, as well as the respective responsibilities of himself and VA as it pertains to his claim.

Given the foregoing, the Board concludes that VA has satisfied the notice and assistance provisions as found in the VCAA. Consequently, an adjudication of the appeal at this juncture is proper. Certainly, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran. The Court of Appeals for Veterans Claims has held that such remands are to be avoided. See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In fact, the Court has stated, "The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims." Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

- 5 

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The presumption of aggravation may be rebutted only by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

- 6

The service medical records show that, at the time of the veteran's enlistment examination in July 1964, he stated that he was "afraid of height and a little nervous." The examiner indicated that the psychiatric examination was normal. The in-service clinic records are completely negative for any complaints or clinical findings concerning a fear of heights or nervousness or any other psychiatric disorder. The report of the veteran's separation examination notes no relevant complaints by the veteran and states that the psychiatric examination was normal.

The veteran was hospitalized at Bellevue Psychiatric Hospital in New York City from February to April 1969. The summary of that hospitalization states that he gave a history of hearing voices, which started while he was in service. The examiner indicated that he was actually hallucinating, confused, and delusional, with a flat affect, when he was first seen. He was uncommunicative, at times guarded, and inappropriate, and there was some blocking. The diagnosis was acute schizophrenia.

An undated report by a VA social worker, received in June 1994, notes the veteran's report that, while stationed in Vietnam, he sustained a gunshot from sniper fire, jarring him from his position and causing him to plummet through a cargo hatch on board his ship. He fortunately landed on some mattresses, sustaining no injury. The veteran also reported that eight months after his separation from service, in 1969, during ajob interview on the 36th floor of the World Trade Center in New York, he became afraid and began quivering, sweating, and breathing rapidly, and felt dizzy and experienced tunnel vision. He reportedly left the World Trade Center, began screaming, and hung onto a lamp post for "dear life." He stated that he walked to Bellevue Hospital and was admitted for 30 days. The social worker indicated that the veteran subsequently worked as an architect/draftsman, even opening his own company. But he could not travel above the third floor of any building. The social worker stated that his "acrophobia appears to be related to the shooting he sustained during his tour in Vietnam."

In September 1994, a VA psychiatrist similarly noted the veteran's report of the incident in service. He also reported the veteran's history of a job interview in 1968 [sic] on the 34th floor [sic] of the World Trade Center, following which he had a

- 7

nervous breakdown and was hospitalized at Bellevue for 30 days. (The Board notes at this point that the World Trade Center opened in 1970.) The veteran indicated that he had recurrent dreams of falling into the cargo hold. The examiner diagnosed "simple phobia (heights)," commenting that it was his overall impression that the veteran had had a phobia concerning heights which developed within a year of his discharge and which appeared related to an incident in service. He described the veteran's psychiatric incapacity as mild to moderate.

VA clinic records contain a January 2000 note that states that the veteran had undergone electroshock therapy several years previously with unknown result. The examiner listed a diagnosis of PTSD and acrophobia, noting that the veteran had declined medication.

Other VA treatment records reflect evaluation and treatment for numerous ailments from April 1996 to October 2003. The records occasionally note psychiatric diagnoses, including PTSD, anxiety, phobia of heights, situational-type phobia, personality disorder, and rule out alcohol abuse. No examiner diagnosed a psychosis or otherwise related a current psychiatric disorder to service. In January 2003, the veteran reported to an examiner that he had been untruthful with the 1969 psychiatrist, in that he had falsely stated, out of shame for his phobia, that he heard voices.

In conjunction with his current claim, the RO scheduled the veteran for psychiatric examinations on three occasions specifically to determine what psychiatric disorder, including a psychosis, was currently present and whether any such disorder was related to service, but the veteran failed to report for each examination.

As noted by the RO, the regulations provide that when a claimant fails to report for a scheduled examination in an original claim for service connection, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (2004).

Further, the veteran failed to appear for a scheduled personal hearing before RO personnel in January 2000. In July 2000, he failed to appear for a rescheduled hearing before a Veterans Law Judge at the RO.

- 8 



Initially, the Board notes that the service medical records do not corroborate the veteran's report of a several-deck fall on board ship in service. Because of the anecdotal nature of the reported incident, without specificity as to time and place, especially considering the lack of any medical evidence of such a fall, the Board finds that further development to obtain corroborative evidence would be futile. Thus, any post-service opinion relating the veteran's fear of heights or other psychiatric disorder, e.g., PTSD, to that incident carries no probative weight.

Moreover, the Board finds that the presumption of soundness at service entry is rebutted by the notation on the enlistment examination form by the veteran himself that he had a history of a fear of heights. 38 U.S.C.A. § 1111. Nevertheless, the service medical records, including the separation examination report, are otherwise completely negative for evidence of manifestations of the disorder, such that in-service aggravation of the disorder cannot be presumed. To the extent that psychiatric symptomatology shown at the time of the 1969 psychiatric hospitalization may relate to the pre-existing fear of heights, any increase in disability over that present prior to service shown thereby clearly occurred after service. The medical evidence does not reflect any increase in disability during service. 38 C.F.R. § 3.306.

In addition, although the record does show that a psychosis, schizophrenia, was diagnosed within one year following the veteran's separation from service, no subsequent medical record reflects such a diagnosis. Attempts by the RO to determine whether he currently has a psychosis were impeded by the veteran's repeated failure to report for scheduled examinations. The Board would point out that the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he mayor should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further, the diagnosis of schizophrenia in 1969 loses some probative value because of the veteran's reported deception of that examiner. However, because the veteran's statements concerning several points have varied significantly over the years and because at least one appears clearly to be false, the Board seriously questions the veracity of any of the incidents claimed by him.

- 9



In conclusion, the evidence does not show that any phobia that the veteran may have had prior to service increased in disability during service so as to warrant service connection on the basis of in-service aggravation. Further, the medical evidence does not show that the veteran currently has a psychosis that was first manifest to a compensable degree within one year following his separation from service so that service connection for the disorder may be presumed. Finally, inasmuch as there is no corroborative evidence that that incident claimed by the veteran actually occurred and because there is no medical evidence of manifestations of a chronic acquired psychiatric disorder during service, the Board finds that any current chronic acquired psychiatric disorder is not due to a disease or injury that was incurred in service.

Therefore, the Board concludes that service connection for an acquired psychiatric disorder must be denied.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b). In this case, the Board finds that the preponderance of the evidence is against the veteran's claim and that, therefore, the provisions of § 5107(b) are not applicable.

ORDER

Service connection for a chronic acquired disorder is denied.

V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

- 10




